Citation Nr: 0016366	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for granuloma uveitis 
of the right eye, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

REMAND

The veteran served on active duty from December 1968 to 
October 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).

In May 1997, the Board remanded this case for further 
evidentiary development.  The requested development was 
accomplished and the matter has been returned to the Board 
for further appellate review.  

The veteran contends that her service-connected granuloma 
uveitis of the right eye is so severe as to warrant an 
increased evaluation.  She has reported that she was not able 
to see very far, especially at night.  The veteran stated 
that at least twice a month, her eye would become red and she 
would experience pain and blurred vision.  

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for her service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, her assertion 
that her service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

VA has a duty to assist the veteran in the development of all 
facts pertinent to her claim.  38 U.S.C.A. 5107(a) (West 
1991); 38 C.F.R. 3.103(a) (1999).  This includes the duty to 
obtain a VA examination which provides an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records.  

The VA examined the veteran in May 1993.  Visual acuity of 
the right eye was 20/20, with -25 sphere.  The impressions 
were refractive error presbyopia, which could be fully 
corrected with glasses and a normal eye examination.  The 
visual field test found constriction of the right eye visual 
field to an average of 37 degrees.  

Private medical records dated July 1994 to January 1995 
reveal that the veteran's right eye visual acuity was 20/20.  
Examination of the right eye noted a 2+ hyperemia and scars 
with tenderness.  The impressions were episcleritis and an 
old toxoplasmosis scar, which was inactive.  The January 1995 
visual field test found constriction of the right eye visual 
field to an average of 17 degrees.  

In reviewing the record, it is noted that the veteran visual 
field was last examined by VA 1993 and last examined by a 
private physician in 1995.  Consequently, based on these 
considerations, the Board finds that further medical 
examination is warranted.  

The veteran is advised that if she fails to report for such 
examination without good cause, her claim for increase shall 
be denied.  38 C.F.R. 3.655 (1999).  

The Board regrets the additional delay resulting from the 
current remand; however, to ensure that VA has met its duty 
to assist the veteran in developing the facts pertinent to 
the claim, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The veteran should be afforded 
another VA ophthalmology examination to 
determine the current severity of the 
service-connected granuloma uveitis of 
the right eye.  All indicated testing in 
this regard should be accomplished in 
accordance with 38 C.F.R. 4.75, 4.76 and 
4.77 (1999).  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
before the examination and the examiner 
provided with copies of applicable 
regulations, including all applicable or 
potentially applicable diagnostic code 
text.  The ophthalmologist should test 
for visual acuity, visual field loss and 
muscle function.  The findings from the 
latter examination should be converted to 
numerical representations for rating 
purposes.  A complete rationale for any 
opinion expressed must be provided. 

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then she 
and her representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

